OPINION OF THE COURT
Memorandum.
Appeal dismissed. Although the order of the Appellate Division recites that the determination in that court is on the law alone, an examination of the record and decision below leaves no doubt that the disposition there made rests upon determinations of fact. Because the factual determinations were dispositive (i.e., led to the reversal), this appeal may not be entertained under the recent amendment to CPL 450.90 (subd 2, par [a]).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Appeal dismissed in a memorandum.